DETAILED ACTION
1-3, 6, 8-9, 11-20 and 22-25 are pending in the current application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/11/12, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Anderson et al. (Pub. No. US 2018/0152467 A1) [0043] lines 1-4, [0049] lines 1-10 showing the ability to capture, viewed as a type of monitoring, the data traffic information including in the sandbox testing environment and the live environment, where it was seen in the teachings of Levi [0010] lines 12-16 being able to receive/intercept the communication between client and remote server, viewed as the commination vendor that would include acting as the API endpoint being monitored as the service side that provides the request is the API endpoint.  Where the teachings of Goldman et al. (Pub. No. US 2016/0217534 A1) [0005] lines 35-45 which shows in the model system being able to preemptively trigging deriving metadata action without specific user request/instructions
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 10 lines 29-30) analyzing using machine learning algorithms, the request response pairs to detect patterns

With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, Lau [0022] lines 3-10, [0041] lines 1-11 and [0043] lines 1-6 are used to show based on the monitored analysis of the transactions being able to generate a model representation of the computing environment, thus viewed as a form of machine learning as it is able to use the data to generate/build a new environment thus improve the data thus viewed as a type of machine learning analysis of information being performed, where the specifics of the request response pairs information can be seen in Levi [0008] lines 1-7 [0010] lines 12-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (Pub. No. US 2017/0212735 A1), on view of Anderson et al. (Pub. No. US 2018/0152467 A1), in view of Lau et al. (Pub. No. US 2017/0286277 A1), in view of Nan et al. (Pub. No. US 2009/0083578 A1), in view of Goldman et al. (Pub. No. US 2016/0217534 A1).

As to claims 1, 8 and 15, Levi discloses a system for implementing a mock server comprising: a non-transitory memory storing instructions (Levi [0023] lines 4-9); and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (Levi [0023] lines 4-9):
monitoring communications between a vendor testing environment and application programming interface (API) endpoints, the communications including request-response pairs (Levi [0008] lines 1-7 [0010] lines 12-16; which shows the able to receive/intercept communication between client and remote server, viewed as the vendor provider environment, and as the API endpoint being monitored as the service side that provides the request is the API endpoint thus viewed as a form of monitoring those communication among the vendor and the API endpoint, where the communications are viewed as the request and the responses calls thus a type or request-response pairs):
analyzing request-response pairs from the communication(Levi [0010] lines 12-16; which shows the communication and the analysis of the communication between a source client location and a remote server, where the communications are viewed as the request and the responses calls thus a type or request-response pairs analysis being performed);
building the mock server based on the model representative of the vendor testing environment (Levi [0010] lines 12-16; which shows automatically creating/building mock server codes based on the analysis information, where it is seen specifically disclosed below information a model representation with the environment associated with analysis of information).

Levi does not specifically disclose monitoring including communication from both sandboxed testing and live environments.

However, Anderson discloses monitoring including communication from both sandboxed testing and live environments (Anderson [0043] lines 1-4, [0049] lines 1-10 showing the ability to capture, viewed as a type of monitoring, the data traffic information including in the sandbox testing environment and the live environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Anderson showing the monitoring specific environments, into the monitoring system of Levi, for the purpose of increasing usability by capturing more date from the environments for training, as taught by Anderson [0049] lines 1-10

Levi as modified by Anderson does not specifically disclose analyzing, using machine leaning algorithms, the data to detect patterns in the communications; generating, based on the detected patterns, a model representative of the vendor testing environment.

However, Lau discloses analyzing, using machine leaning algorithms, the data to detect patterns in the communications (Lau [0022] lines 3-10, [0041] lines 1-11; which shows being able to determine a relationships based on monitoring/analysis between transactions thus viewed as including initial request and response where based on the analysis on the transactions being able to generate a model representation of the computing environment, thus viewed as a form of machine learning as it is able to use the date to generate/build a new environment thus improve generate new updated data in that environment, where it is seen specifically disclosed above the communication between client and server/vendor information including the request response pairs);
generating, based on the detected patterns, a model representative of the vendor testing environment (Lau [0022] lines 3-10, [0041] lines 1-11, [0043] lines 1-6 and [0087] lines 1-5; which shows being able to use the transaction data viewed as including relationship between transactions, viewed as a type of detected pattern, to generate a model representing component of the transaction thus viewed as components of the computing environment of a third party viewed in light of information disclosed specifically above the vendor testing environment)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lau showing the modeling based on transaction relationship information into the modeling of Levi as modified by Anderson, for the purpose of increasing usability by providing a third-party model for other uses when third party is not available to those uses, as taught by Lau [0022] lines 1-10.

Levi as modified by Anderson and Lau does not specifically disclose implementing the mock server as a testing platform, the mock server being able to receive the subsequent request calls and provide mock responses.

However, Nan discloses implementing the mock server as a testing platform, such that the implemented mock server is able to receive the subsequent requests and provide mock responses according to the model representative of the vendor testing environment (Nan [0020]-[0024], [0025] lines 1-9 and [0031]; which shows that the proxies that make up the mock server are part of testing and can interact with test cases and pass the invocation to the test case, thus viewed as received the call and providing a mock response where specifics of the mock/server proxy being a model representative of the computer environment of the vendor are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nan, showing the implementing of mock server as testing platform, into the mock server system of Levi as modified by Lau for the purpose of increasing usability by being able to execute testing logic in an agile way, as taught by Nan [0025] lines 6-9.

Levi as modified by Anderson, Lau and Nan does not specifically disclose preemptively trigger actions without receiving user request.

However, Goldman discloses preemptively trigger actions without receiving user request  (Goldman [0005] lines 35-45; which shows in the model system being able to preemptively trigging deriving metadata action without specific user request/instructions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Goldman showing the model system being able to trigger/perform specific action without a specific trigger action into the modeling system of Levi as modified by Anderson, Lau and Nan for the purpose of increasing usability by being able to perform desired action without the specific request of the use thus increasing automation, as taught by Goldman [0003] lines 1-6 and [005] lines 35-45

As to claim 2, Levi discloses wherein the request-response pairs include requests that are made by an end user in a production environment (Levi [0010] lines 12-16 and [0017] lines 1-13; which shows that the users/end users of the client system are interacting with code on the client side where the code is executed thus viewed as a form of a production environment since the code is executed on the client side where the communication request and responses are viewed as the request response pair including the request made by the end users).


As to claim 16, Levi discloses wherein intercepted responses are stored in a database of the mock server (Levi [0033] lines 18-22 and [0043] lines 1-11; which shows that the received/intercepted responses can stored in a database that can be used by the mock server).

As to claim 17, Levi discloses wherein the mock responses are selected from the responses stored in the database (Levi [0043] lines 4-11; which shows that the mock sever can select/access the appropriate data in the database to return/respond with the appropriate data).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claim 1 above, and further in view of Balasubramanian (Pub. No. US 2011/0154314 A1).

As to claim 3, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose wherein the communication include request-response pairs made part of a user acceptance testing

However, Balasubramanian discloses wherein the communication include request-response pairs made part of a user acceptance testing (Balasubramanian [0070] lines 4-17; which shows the specifics of a user acceptance test that is able to receive request and provide response, where the specifics of the request calls and the responses received are disclosed in detail above thus together viewed as the request made part of the acceptance testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Balasubramanian showing the user acceptance testing, into the testing system of Levi as modified by Anderson, Lau, Nan and Goldman, for the purpose of increasing usability by providing for further testing options to the user, as taught by Balasubramanian [0070] lines 2-10.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claims 1 and 8 above, and further in view of Jain (Pub. No. US 2019/0230164 A1).

As to claims 6 and 9, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose wherein the operations further comprise receiving, from the vendor testing environment, a specifications list, wherein the model is further based on the specification list.

However, Jain discloses wherein the operations further comprise receiving, from the vendor testing environment, a specifications list, wherein the model is further based on the specification list (Jain [0043] lines 1-11 and [0078] lines 7-10; which shows the mock server being implement to meet specific requirement received, where these specific requirement are viewed as a specification list, where it is disclosed above the specifics of information received from the vendor that can be a testing environment as well and being used to implement the mock server this includes the model information thus can be viewed as based on specification list).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jain showing building a server to specifications, into the building of a mock server Levi as modified by Anderson, Lau, Nan and Goldman for the purpose of increasing usability by providing further control in building a mock server based on received requirements, as taught by Jain [0078] lines 7-10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claim 8 above, and further in view of Greer (Pub. No. US 2019/0045360 A1).

As to claim 11,  Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose receiving an adjustment in configuration settings for the mock server; and adjusting one or more aspects of the mock server based on the received adjustment.

However, Greer discloses receiving an adjustment in configuration settings for the mock server; and adjusting one or more aspects of the mock server based on the received adjustment (Greer [0014] lines 2-11 and [0031] lines 16-19; which shows the ability to send to a testing serve configuration information for that testing server, where the configuration information can also be latter adjusted/modified as seen by the configuration modification trigger, wherein the specific details for the mock server are disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Greer showing adjustment of configuration setting of a sever, into to building of server of Levi as modified by Anderson, Lau, Nan and Goldman for the purpose of increasing usability by providing for more control over the testing set up, as taught by Greer [0014] lines 2-11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan,  Goldman and Greer as applied to claim 11 above, and further in view of Tabe (Pub. No. US 2018/0220338 A1).

 As to claim 12, Levi as modified by Anderson, Lau, Nan and Goldman and Greer does not specifically disclose however, Tabe discloses wherein the adjustment in the configuration settings changes a rate at which the mock server processes the subsequent request (Tabe [0128] lines 1-7 and [0129] lines 1-5; which shows a configuration may be adopted/adjusted to allow for an increase in speed of call processes calls, thus viewed as a change of rate of processing calls thus viewed as including subsequent request calls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tabe showing the adjustment of the change of rate of processing, into the adjustment of configuration information of Levi as modified by Anderson, Lau, Nan and Goldman and Greer, for the purpose increasing speed of processing and thus have more faster processing, as taught by Tabe [0129] lines 1-5.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claims 8 and 15 above, and further in view of Liang et al. (Pub. No. US 2010/0005097 A1).

As to claim 13, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose however, Liang discloses receiving instructions to force a state on the mock server; and  causing, based on the received instructions, the mock server to enter into the state indicated in the received instructions, wherein the mock server, when forced into the state, provides a set of responses that corresponds to the forced state (Liang [0019] lines 1-12; which shows the ability for a test server to receive and recreate received test information, thus viewed as forced into that state for recreation, where it is viewed while in that state the server will respond like it is in that state, where the specifics of the mock server are disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liang showing the ability to receive information and use it to set up a testing server, into the setting up a mocking sever for testing of Levi as modified by Anderson, Lau, Nan and Goldman, for the purpose of increasing ease of usability by allowing for selections of specific information user desires for the setup of the testing, as taught by Liang [0019] lines 1-12.

As to claim 18, Levi as modified by Anderson, Lau, Nan and Goldman fails to disclose however Liang discloses wherein the operations further comprise receiving documentation provided by the vendor testing environment, wherein the model is based further on the received documentation (Liang [0019] lines 1-12; which shows that a test/mock server uses the received captured information/documentations and is used in the building/setting information of the test/mock server, where it is disclosed specifically above the specifics of receiving information for the test/mock server creation from a vendor testing that can include model environment information that can be based on received information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liang showing the ability to receive information and use it to set up a testing server, into the setting up a mocking sever for testing of Levi as modified by Anderson, Lau, Nan and Goldman, for the purpose of increasing ease of usability by allowing for selections of specific information user desires for the setup of the testing, as taught by Liang [0019] lines 1-12.

As to claim 19, it is comparable to claim 13 above and rejected under the same reasoning.

As to claim 20, Levi as modified by Anderson, Lau, Nan and Goldman fails to disclose, however Liang discloses wherein the state being forced is a state provided in documentation from the vendor testing environment. (Liang [0019] lines 1-12; which shows that received/provided data/documentation is used to set/force the sever into the associated state, where the specifics of the environment including the vendor testing environment are seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liang showing the ability to receive information and use it to set up a testing server, into the setting up a mocking sever for testing of Levi as modified by Anderson, Lau, Nan and Goldman, for the purpose of increasing ease of usability by allowing for selections of specific information user desires for the setup of the testing, as taught by Liang [0019] lines 1-12.

Claim 14, 23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claim 1, 8 and 14 above, and further in view of Rai et al. (Patent No. US 10,474,563 B1).

As to claim 14, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose wherein request are made by an end user in one of a production environment or a live environment, and responses to the request calls are generated by one of a test environment or a live server of vendor testing environment, the method further comprising: comparing the responses generated by the test environment to the responses generated by the live server to identify differences; and generating a message to the vendor testing environment to inform the vendor testing environment about the differences.

However, Rai discloses wherein request are made by an end user in one of a production environment or a live environment, and responses to the request calls are generated by one of a test environment or a live server of vendor testing environment, the method further comprising: comparing the responses generated by the test environment to the responses generated by the live server to identify differences; and generating a message to the vendor testing environment to inform the vendor testing environment about the differences (Rai Col. 23 lines 48-59; which shows being able to provide output regarding the differences in the performances between test and production environment, viewed as including differences it output behavior, where it is disclosed specifically above the specifics of the request call are made by the end user/user and responses to request call).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rai showing the comparing results in testing environment, into the testing system of Levi as modified by Anderson, Lau, Nan and Goldman, for the purpose of increasing ease of usability by providing information to the user and differences between results of testing and production environment, as taught by Rai Col. 23 lines 49-59.

As to claims 23 and 25, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose however, Rai discloses wherein the mock server is able to determine differences between production testing and vendor testing environments and communicate an indication of the differences to the vendor testing environment (Rai Col. 23 lines 48-59; which shows being able to provide output, viewed as a type of indication, regarding the differences in the performances between test and production environment, viewed as including differences it output behavior, where it is disclosed specifically above the specifics of the vendor testing environment and the production environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rai showing the comparing results in testing environment, into the testing system of Levi as modified by Anderson, Lau, Nan and Goldman, for the purpose of increasing ease of usability by providing information to the user and differences between results of testing and production environment, as taught by Rai Col. 23 lines 49-59.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claim 1 above, and further in view of Bulleit et al. (Pub. No. US 2005/0049887 A1)

As to claim 22, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose wherein a performance level of the mock server can be decreased in order to simulate a scenario in which the vendor testing environment is being overwhelmed with traffic.

However, Bulleit discloses wherein a performance level of the mock server can be decreased in order to simulate a scenario in which the vendor testing environment is being overwhelmed with traffic (Bulleit [0043] lines 41-46; which shows a server being able to manage its environment by adjusting performance levels the can be use in traffic shaping, thus viewed as showing a traffic overwhelmed environment, where it is seen the specifically disclosed above the specifics of the mock/simulated server associated with the vendor testing environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bulleit showing being able to manage performance levels, into the mock server environment of Levi as modified by Anderson, Lau, Nan and Goldman for the purpose of increasing usability by providing a plurality of criteria/options in with witch to manage information, as taught by Bulleit [0043] lines 41-46.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Anderson, Lau, Nan and Goldman as applied to claim 8 above, and further in view of Akolkar et al. (Pub. No. US 2014/0089509 A1)
As to claim 24, Levi as modified by Anderson, Lau, Nan and Goldman does not specifically disclose wherein the mock server is configurable to simulate throughput based on response times from live transactions.

However, Akolkar discloses wherein the mock server is configurable to simulate throughput based on response times from live transactions (Akolkar [0048] lines 22-24; which shows the ability to model/simulate throughput based on the number of responses within a time window thus connected to the response times, where it is seen specifically disclose above the specifics of the mock server and the live environment for transactions/request)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Akolkar showing the simulation of throughput into the mock server system of Levi as modified by Anderson, Lau, Nan and Goldman for the purpose of helping to ensure predicted/simulated performance accuracy is maintained as taught by Akolkar [0048] lines 1-3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193